                                                                                                       FILED
                                                                                              2019 Mar-01 AM 11:03
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION
 DEAR’IS KADRE BAKER,                            }
                                                 }
        Petitioner,                              }
                                                 }
 v.                                              }    Case No.: 5:18-cv-1492-RDP-JEO
                                                 }
 STATE OF ALABAMA, et al.,                       }
                                                 }
        Respondents.                             }


                                 MEMORANDUM OPINION


       On February 8, 2019, the Magistrate Judge’s Report and Recommendation was entered and

the parties were allowed fourteen days in which to file objections to the recommendations made

by the Magistrate Judge. No objections to the Magistrate Judge’s Report and Recommendation

have been filed by Petitioner or Respondents.

       After careful consideration of the record in this case and the Magistrate Judge’s Report and

Recommendation, the court hereby ADOPTS the Report of the Magistrate Judge. The court

further ACCEPTS the recommendations of the Magistrate Judge. Respondents’ motion for

summary dismissal (Doc. # 8) is GRANTED, and the petition for writ of habeas corpus (Doc. #

1) is DENIED.

       Additionally, pursuant to Rule 11 of the Rules Governing § 2254 Cases, the court has

evaluated the claims within the petition for suitability for the issuance of a certificate of

appealability (COA). See 28 U.S.C. § 2253.

       Rule 22(b) of the Federal Rules of Appellate Procedure provides that when an appeal is

taken by a petitioner, the district judge who rendered the judgment “shall” either issue a COA or

state the reasons why such a certificate should not issue. Under 28 U.S.C. § 2253(c)(2), a COA

                                                1
may issue only when the petitioner “has made a substantial showing of the denial of a constitutional

right.” Such a showing can be established by demonstrating that “reasonable jurists could debate

whether (or for that matter, agree that) the petition should have been resolved in a different

manner” or that the issues were “adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 n. 4 (1983)).

For procedural rulings, a COA will issue only if reasonable jurists could debate whether the

petition states a valid claim of the denial of a constitutional right and whether the court’s procedural

ruling was correct. Id.

        The court finds that reasonable jurists could not debate its resolution of the claims

presented in this habeas corpus petition. For the reasons stated in the Magistrate Judge’s Report

and Recommendation, the court DECLINES to issue a COA with respect to any claims.

        A separate Order consistent with this Memorandum Opinion will be entered

simultaneously.

        DONE and ORDERED this March 1, 2019.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE




                                                   2
